DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
Applicants’ amendment which was filed on 02/23/2021 has been entered.  Claims 1, 5, 7, and 10-14 have been emended.  Claims 6 and 21-35 have been canceled.  No claims have been added.  Claims 1-5 and 7-20 are still pending in this application, with claim 1 being independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
Claim 1-5 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,264,125 hereinafter “the patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because:
■ Claim 1 of the instant application is broader in scope than claim 1 of the patent 10,264,125 as shown in claimed features comparison table below:

U.S. Patent No.10,264,125
Claim 1
Instant Application
Claim 1

outcome of a phone call, the method comprising:
A method in a data processing system for automatically determining an 
outcome of a phone call, the method comprising:
receiving voice data of a phone 
call;
receiving voice data of a phone call made to a financial services office, a ticket retail office, or a marketing services office;
transmitting, by at least one processor, a response communication based 
on the voice data, wherein the response communication includes at least one 
audible or signifier;
transmitting a response communication based on the voice data, wherein the response communication includes at least one audible or signifier;
identifying, by the at least one processor, the at least one audible or signifier in the response communication;
identifying, by at least one processor, the at least one audible or signifier in the response communication;
determining whether there is at least one signifier is in the response communication;
determining whether there is at least one signifier is in the response data;
when the at least one signifier is in the response:
when the at least one signifier is in the response data; and
accessing a signifier database,
accessing a list of audibles and signifiers stored in a database;
determining a word count associated with the signifier, [omitted]

determining adjacent 
words based on the word count associated with the signifier and a direction associated with the signifier when the word count associated with the signifier is not zero, and [omitted]

determining adjacent words based on words between the 
signifier and a stop signifier when the word count associated with the 
signifier is zero;  and [omitted]

automatically determining the outcome of the phone call based on the at least one audible or signifier in the response communication.
automatically determining the outcome of the phone call based on the audible or signifier in the response communication.


The above table shown that claim 1 of the instant application has word-for-word limitations as in claim 1 of the patent 10,264,125, and omitted many features such as “determining a word count associated with the signifier”, “determining adjacent words based on the word count associated with the signifier and a direction associated with the signifier when the word count associated with the signifier is not zero”, etc., and some of these omitted features are recited in the instant application dependent claim 7 (i.e., a combination of the instant application claims 1 and 7 that has word-for-word limitations as claim 1 of the patent). Although the instant application claim 1 added intended use limitation the phone call “made to a financial services office, a ticket retail office, or a marketing services office”, but this intended use limitation is merely added extra, insignificant solution; and added accessing “audible” in the database, but “audible” is a null limitation since the determining step only recited “determining whether at least one signifier is in the response data” and no “audible” is needed.  Therefore, claim 1 (i.e., omission of an element and its function in a combination) of the instant application is broader than claim 1 of the patent 10,264,125.
■ Dependent claims 2-5 and 8-20 of the pending application are having word-for-word limitations as recited in the dependent claims 2-18 of the patent 10,264,125.

When claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761.  Also, omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before, In re KARLSON (CCPA) 136 USPQQ 184 (1963).

Note: A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 112
Claims 1-5 and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	■ Claim 1 recites “a phone call” in line 2, and “a phone call” in line 3 of the claim. And thus, it is unclear whether “a phone call” is the same as “a phone call” or not. There is insufficient antecedent basis for this limitation in the claim.
	Appropriate correction is required.
	
■ Claim 1 recites “identifying … one audible or signifier in the response communication” in lines 7-8 of the claim; and also recites “determining … one signifier is in the response data” in line 10 of the claim, “the response data” also recited in line 11 and line 12 of the claim. And thus, it is unclear whether “the response communication” is the same as “the response data” or not. There is insufficient antecedent basis for this limitation in the claim.
	Appropriate correction is required. 
	
Allowable Subject Matter
Claims 1-5 and 7-20 would be allowable if a timely filed terminal disclaimer (Web-based e-Terminal filing is recommended) in compliance with 37 CFR 1.321(b), 37 CFR 1.321(c) or 1.321(d) to overcome the rejection based on a nonstatutory double patenting ground, and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Response to Arguments
Applicants’ arguments filed 02/23/2021 have been fully considered but they are not persuasive.

Regarding the non-statutory double patenting in view of U.S. Patent 10,264,125, Applicants amend claims 1 and argue that “Amended claim 1 is not limited to accessing "a list of audibles and signifiers stored in a database" only "when the at least one signifier is in the response." Therefore, claim 1, as amended, differs from the claims of the '125 patent …” (see Applicants’ Remarks page 10 lines 2-4).
Examiner disagreed. As shown in the non-statutory double patenting rejection above, the amended claim 1 recites “identifying, by at least one processor, the at least one audible or signifier in the response communication; accessing a list of audibles and signifiers stored in a database; determining whether there is at least one signifier is in the response data”, and thus, the instant application amended claim 1 is limited to accessing "a list of audibles and signifiers stored in a database" only "when the at least one signifier is in the response", which is covered the same scope as claim 1 of the ’25 patent. And, furthermore, as shown above in the non-statutory double patenting rejection, the instant application amended claim 1 has word-for-word limitations as in claim 1 of the patent 10,264,125, and omitted many features. 
Therefore, the non-statutory double patenting rejection of the amended claim 1 (i.e., omission of an element and its function in a combination) of the instant application is proper and maintainable.

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
05/25/2021